Citation Nr: 0401855	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-07 913	)	DATE
	)
	)


THE ISSUE

Whether the April 18, 2000 decision of the Board of Veterans' 
Appeals (Board), which denied an effective date earlier than 
August 6, 1996, for the grant of service connection for 
arteriosclerotic heart disease, with myocardial infarction, 
angina and hypertension, including based on a claim of clear 
and unmistakable error (CUE) in a January 1996 Board 
decision, should be reversed or revised on the grounds of 
clear and unmistakable error.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The moving party (hereinafter the veteran) served on active 
duty from November 1953 to October 1957, and from November 
1957 to May 1974.

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 pursuant to a February 
2003 motion by the veteran alleging CUE in an April 18, 2000 
decision, wherein the Board determined that an effective date 
earlier than August 6, 1996, for the grant of service 
connection for arteriosclerotic heart disease, with 
myocardial infarction, angina and hypertension, including 
based on a claim of clear and unmistakable error in a January 
1996 Board decision, was not warranted.

The RO issued rating actions in May 2001 and June 2002.  
These rating actions denied claims for an increased rating 
for a low back disability, and denied claims that new and 
material evidence had been submitted to reopen claims for 
service connection for thoracic and sacral spine 
disabilities.  A review of the record reveals that the 
veteran did not submit a notice of disagreement with respect 
to any of these denials.  Accordingly, none of these claims 
are currently pending. 

In a February 2003 statement, the veteran appears to be 
claiming that there is CUE in a June 13, 1997 rating action.  
This claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a January 25, 1996 decision, Board denied entitlement 
to service connection for arteriosclerotic heart disease, 
with myocardial infarction, angina and hypertension.

2.  In November 1997, the United States Court of Appeals for 
Veterans Claims (Court) (formerly known as the United States 
Court of Veterans Appeal) affirmed the Board's January 1996 
decision.

3.  On August 6, 1996, the RO received an application to 
reopen the claim for service connection for arteriosclerotic 
heart disease, with myocardial infarction, angina and 
hypertension.

4.  By rating action in June 1997, the RO granted service 
connection for arteriosclerotic heart disease, with 
myocardial infarction, angina and hypertension, evaluated as 
60 percent disabling from August 6, 1996.

5.  The veteran appealed the June 1997 rating decision with 
respect to the August 6, 1996 effective date.

6.  In an April 18, 2000 decision, the Board denied 
entitlement to an effective date earlier than August 6, 1996 
for the grant of service connection for arteriosclerotic 
heart disease, with myocardial infarction, angina and 
hypertension, including based on a claim of clear and 
unmistakable error in a January 1996 Board decision.

7.  The veteran has not established, without debate, that the 
correct facts, as they were known at the time of the Board's 
April 18, 2000 decision, were not before the Board, or that 
the Board ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at that time, 
and that, but for any such alleged error, the outcome of the 
decision would have been different.  


CONCLUSION OF LAW

Clear and unmistakable error in the April 18, 2000 Board 
decision which denied entitlement to an effective date 
earlier than August 6, 1996 for the grant of service 
connection for arteriosclerotic heart disease, with 
myocardial infarction, angina and hypertension, including 
based on a claim of clear and unmistakable error in a January 
1996 Board decision, has not been established.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the moving party 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds that 
the provisions of the laws and regulation do not apply to the 
motion.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 
C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  The Court found that 
an attempt to obtain benefits based on an allegation of clear 
and unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process."  As 
such, an allegation of clear and unmistakable error does not 
represent a "claim," but a collateral attack on a final 
decision.  Id.  The provisions of the VCAA, and its 
implementing regulation, are not, therefore, applicable to 
the adjudication of the issue of clear and unmistakable error 
in the Board's April 2000 decision.

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  Disabled American Veterans v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), reh'g denied (January 2, 2001); 38 C.F.R. § 
20.1404(b) (2003).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 U.S.C.A. § 7111; Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992); 38 C.F.R. § 20.1403(a).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); 38 C.F.R. § 
20.1403(b) and (c).

The April 2000 Board decision found that the August 6, 1996 
effective date of service connection for cardiovascular 
disease was correct and found that there was no CUE in a 
January 1996 Board decision which denied service connection 
for cardiovascular disease.

The veteran contends that the Board's April 18, 2000 decision 
contained clear and unmistakable error and that this decision 
should have granted him an effective date of June 1, 1974 for 
service connection for his cardiovascular disability.  He 
maintains that the service medical records clearly showed 
that he had hypertension, and that the lack of a hypertension 
diagnosis at that time was an error on the part of service 
medical personnel.  The veteran further asserts that two 
physicians stated that he had hypertension beginning in 
service.  Based on that evidence, which was or record in 
April 2000, the veteran maintains that there was CUE in the 
April 18, 2000 Board decision.

I.  CUE in the April 2000 decision with respect to a claim of 
CUE in the
January 25, 1996 Board Decision

As noted above, the January 25, 1996 Board decision denied 
the veteran's claim for entitlement to service connection for 
arteriosclerotic heart disease, with myocardial infarction, 
angina and hypertension.  The April 2000 Board decision noted 
that the evidence of record at the time of the January 1996 
Board decision included the veteran's service medical 
records, which showed elevated blood pressure readings, as 
well as post-service private and VA clinical records, which 
contained diagnoses of unstable angina (April 1992), 
myocardial infarction (May 1993) and hypertension (May 1993).  
In November 1997, the United States Court of Appeals for 
Veterans Claims affirmed the Board's January 1996 decision.  

The April 2000 Board decision indicated that the veteran had 
challenged the Board's January 1996 decision on the grounds 
of CUE.  The Board noted that pursuant to 38 C.F.R. § 
20.1400(b)(1), all final decisions of the Board are subject 
to review on the basis of an allegation of CUE, except those 
that have been appealed to and decided by a Court of 
competent jurisdiction.  This meant that once the Board's 
decision of January 1996 was subject to review on appeal by 
the Court, there was no legal entitlement to review of the 
Board's decision on the basis of CUE.  Accordingly, the April 
2000 Board decision denied the veteran's request to find CUE 
in the January 1996 Board decision.

To the extent that the April 2000 Board decision denied the 
veteran's request to find CUE in the January 1996 Board 
decision, there is no indication that the correct facts as 
they were known at the time were not before the adjudicator 
or that the statutory or regulatory provisions extant at the 
time of the August 18, 2000 Board decision were incorrectly 
applied.  The law clearly indicates that the January 1996 
Board decision is not subject to review on the basis of CUE.  
To the extent that the April 2000 Board decision denied the 
veteran's request to find CUE in the January 1996 Board 
decision, clear and unmistakable error in the Board's August 
18, 2000 decision has not been established. 



II.  CUE with respect to the remainder of the April 18, 2000 
decision

In a June 1997 rating decision, the RO granted service 
connection for arteriosclerotic heart disease with myocardial 
infarction, angina and hypertension, evaluated as 60 percent 
disabling from August 6, 1996.

The veteran disagreed with the August 6, 1996 effective date 
and perfected an appeal with respect to the June 1997 
decision.  The veteran's claim for an earlier effective date 
was denied by the Board in the April 18, 2000 decision.  The 
April 18, 2000 Board decision pointed out that the provisions 
of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(q)(1)(ii), 
provide that the effective date of the grant of benefits 
based on new and material evidence following a final 
disallowance (as in this case, because of the Board's January 
1996 decision denying service connection for cardiovascular 
disease, including hypertension, angina and a myocardial 
infarction) shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.

The April 2000 Board decision went on to note that the claims 
file showed that on August 6, 1996, the RO received a 
statement from the veteran's representative in which he 
essentially requested reopening of the claim.  Included with 
the claim was a statement from a private physician, dated 
June 26, 1996, wherein the physician rendered an opinion that 
the veteran's high blood pressure had its onset in service.  
Based on this evidence, the RO, in June 1997, reopened the 
claim, based on new and material evidence, and granted 
service connection and a 60 percent rating for 
arteriosclerotic heart disease with myocardial infarction, 
angina and hypertension, effective August 6, 1996.  The April 
2000 decision went on to note that since the January 1996 
Board decision denying service connection for cardiovascular 
disease was final, it followed that service connection for 
arteriosclerotic heart disease with myocardial infarction, 
angina and hypertension could only be granted from the date 
of receipt of the reopened claim, August 6, 1996. 

As noted above, all of the veteran's contentions are all 
based on his assertions that he has had hypertension and 
heart disease ever since he was in service.  He relies on the 
statements from two private physicians who have indicated 
such.  However, the controlling evidence in determining the 
award of the effective date in this case is the date in which 
the veteran's reopened claim was received.  The veteran's 
arguments of CUE make no reference to the dates of prior 
decisions or the date of receipt of application to reopen his 
claim.

For evidence received after a final disallowance, the 
effective date is the date of receipt of the application to 
reopen the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) (2000).

As noted above, the April 18, 2000 Board decision correctly 
found that the veteran was not entitled to an effective date 
of service connection earlier than August 6, 1996, since that 
was the earliest date a claim was received from the veteran 
following the January 1996 Board's denial of entitlement to 
service connection for arteriosclerotic heart disease with 
myocardial infarction, angina and hypertension.  In this case 
there is no indication that the correct facts as they were 
known at the time were not before the adjudicator.  There is 
also no indication that the statutory or regulatory 
provisions extant at the time of the August 18, 2000 Board 
decision were incorrectly applied.  Under such circumstances, 
the Board must conclude that the veteran has failed to 
establish, undebatably, that the correct facts, as they were 
then known, were not before the Board on August 18, 2000, or 
that the Board failed to correctly apply the extant statutory 
or regulatory provisions.  Nor has it been shown that, but 
for the alleged error, the outcome of the veteran's claim 
would have been different.  In short, clear and unmistakable 
error in the Board's August 18, 2000 decision has not been 
established.




ORDER

As clear and unmistakable error in the April 18, 2000 Board 
decision which denied entitlement to an effective date 
earlier than August 6, 1996 for the grant of service 
connection for arteriosclerotic heart disease with myocardial 
infarction, angina and hypertension, including based on a 
claim of clear and unmistakable error in a January 1996 Board 
decision, has not been established, the benefit sought on 
appeal is denied.



                       
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



